Title: The Stand No. VII, [21 April 1798]
From: “Titus Manlius”,Hamilton, Alexander
To: 



[New York, April 21, 1798]

The dispatches from our envoys have at length made their appearance. They present a picture of the French government exceeding in turpitude whatever was anticipated from the previous intimations of their contents. It was natural to expect, that the perusal of them would have inspired a universal sentiment of indignation and disgust; and that no man, calling himself an American, would have had the hardihood to defend, or even to palliate a conduct so atrocious. But it is already apparent, that an expectation of this kind would not have been well founded.
There are strong symptoms that the men in power in France understand better than ourselves the true character of their faction in this country, at least of its leaders; and that as to these, the agents who conferred with our envoys, were not mistaken in predicting that the unreasonableness of the demands upon us would not serve to detach the party from France, or to re-unite them to their own country. The high-priest of this sect, with a tender regard for the honor of the immaculate Directory, has already imagined several ingenious distinctions to rescue them from the odium and corruption unfolded by the dispatches. Among these is the suggestion that there is no proof of the privity of the Directory—all may have been the mere contrivance of the minister for foreign relations.
The presumption from so miserable a subterfuge is, that had the propositions proceeded immediately from the Directory, the cry from the same quarter would have been—there is no evidence that the councils or nation approved of them; they at least are not implicated; the friendship of the two republics ought not to be disturbed on account of the villainy of the transitory and fugitive organs of one of them. The inventor of the subterfuge, however, well knew, that the Executive organ of a nation never comes forward in person to negociate with foreign ministers; and that unless it be presumed to direct and adopt what is done by its agents, it may always be sheltered from responsibility or blame. The recourse to so pitiful an evasion, betrays in its author a systematic design to excuse France at all events—to soften a spirit of submission to every violence she may commit—and to prepare the way for implicit subjection to her will. To be the pro-consul of a despotic Directory over the United States, degraded to the condition of a province, can alone be the criminal, the ignoble aim of so seditious, so prostitute a character.
The subaltern mercenaries go still farther. Publications have appeared, endeavoring to justify or extenuate the demands upon our envoys, and to inculcate the slavish doctrine of compliance. The United States, it is said, are the aggressors, and ought to make atonement; France assisted them in their revolution with loans, and they ought to reciprocate the benefit; peace is a boon worth the price required for it, and it ought to be paid. In this motley form, our country is urged to sink voluntarily, and without a struggle, to a state of tributary vassalage. Americans are found audacious and mean enough to join in the chorus of a foreign nation, which calls upon us to barter our independence for a respite from the lash.
The charge of aggression upon the United States is false; and if true, the reparation, from the nature of the case, ought not to be pecuniary. This species of indemnification between nations, is only proper where there has been pecuniary injury.
The loans received by us from France were asked as a favor, on the condition of reimbursement by the United States; and were freely granted for a purpose of mutual advantage. The advances to be made by us were exacted as the price of peace. Tho, in name loans, they would be in fact contributions, by the coertion of a power which has already wrested from our citizens an immense property, for which it owes to them compensation.
To pay such a price for peace, is to prefer peace to independence. The nation which becomes tributary takes a master.
   
   The argument of what has been done in the cases of Algerines and Indians, has nothing pertinent but in the comparison of relative ferocity. In this view, the claim of the Directory is indisputable—but in every other it is preposterous. It is the general practice of civilized nations to pay barbarians—there is no point of honor to the contrary. But as between civilized nations, the payment of tribute by one to another, is by the common opinion of mankind, a badge of servitude.

 Peace is doubtless precious, but it is a bauble compared with national independence, which includes national liberty. The evils of war to resist such a precedent, are insignificant, compared with the evil of the precedent. Besides that there could be no possible security for the enjoyment of the object for which the disgraceful sacrifice was made.
To disguise the poison, misrepresentation is combined with sophistry. It is alledged, that finally no more was asked than that the United States should purchase sixteen millions of Dutch inscriptions, and that by doing this, they would have secured compensation to their citizens for depredations on their trade to four times the amount, with an intermission of the depredations; that no hazard of ultimate loss could have attended the operation, because the United States owed the Dutch a much larger sum which would be a pledge for payment or discount.
This is a palpable attempt to deceive. The first propositions were such as to have been represented in a former paper; but it appears in the sequel, that the French agents seeing the inflexible opposition of our envoys to their plan, and hoping to extort finally a considerable sum, tho less than at first comtemplated, relaxed so far in their demands as to narrow them down to the payment of a douceur of twelve hundred thousand livres with a positive engagement to advance to the French government a sum equal to the amount of the spoliations of our trade, and a further engagement to send to our government for power to purchase of France thirty two millions of the inscriptions (12,800,000 dollars) in return for all which, our envoys were to be permitted to remain six months in Paris, depredations on our trade during that time, were to be suspended, and a commission of five persons was to be appointed to liquidate the claims for past depredations which were to be satisfied “in a time and manner to be agreed upon.” The substance of these demands is to pay immediately twelve hundred thousand livres and to bind ourselves to pay absolutely twenty millions of dollars more (the estimated amount of the spoliations) for what?—barely for the acknowledgement of a debt to our citizens, which without it, is not the less due, and for a suspension of hostilities
   
   It is observable that the French give themselves the denomination of hostilities to their depredations upon us. Our Jacobins would have us consider them as gentle caresses.

 for six months.
Afterwards, in a conversation between the French Minister himself and one of our envoys, the propositions assumed still another form. The United States were required to purchase of France at par sixteen millions of inscriptions, and to promise further aid when in their power. This arrangement being first made and not before, France was to take measures for reimbursing the equitable demands of our citizens on account of captures.
The purchase of the inscriptions was to be preliminary. The arrangement for reimbursing our merchants was to follow. The nature of it was not explained; but it is to be inferred from all that preceeded, that the expedient of the advance of an equal sum by the United States would have been pressed as the basis of the promised arrangement.
This last proposal was in its principle as bad as either of the former; its tendency worse. The promise of future assistance would have carried with it the privilege to repeat at pleasure the demand of money, and to dispute with us about our ability to supply; and it would have immediately embarked us as an associate with France in the war. It was to promise her the most effectual aid in our power, and that of which she stood most in need.
The scheme of concealment was a trick. The interest of France to engage us in the war against Great Britain, as a mean of wounding her commerce, is too strong to have permitted the secret to be kept by her. By the ratification of the treaty, in which the Senate must have concurred, too many would have obtained possession of the secret to allow it to remain one. While it did, the apprehension of discovery would have enabled France to use it as an engine of unlimited extortion. But a still greater objection is, that it would have been infamous in the United States, thus covertly to relinquish their neutrality, and with equal cowardice and hypocrisy to wear the mask of it, when they had renounced the reality.
The idea of securing our advances, by means of the debt which we owe to the Dutch is without foundation. The creditors of the United States are the private citizens of the Batavian republic. Their demands could not be opposed by a claim of our government upon their government. The only shape in which it could be attempted must be in that of reprisals for the delinquency of the government. But this would not only be a gross violation of principle—it would be contrary to express stipulations in the contracts for the loans.
   
   They all provide against seizure or sequestration by way of reprisals, &c.


In the same spirit of deception, it has also been alleged that our envoys by giving the douceur of twelve hundred thousand livres and agreeing to send for powers to make a loan, might have obtained a suspension of depredations for six months. There is not a syllable in the dispatches to countenance this assertion. A large advance in addition, either on the basis of the spoliations, or by way of purchase of the inscriptions, is uniformly made the condition of suspending hostilities.
Glosses so false and insidious as these, in a crisis of such imminent public danger, to mislead the opinion of our nation concerning the conduct and views of a foreign enemy, are shoots from a very pernicious trunk. Opportunity alone is wanting to unveil the treason which lurks at the core.
What signifies the quantum of the contribution, had it been really as unimportant as is represented? ’Tis the principle which is to be resisted at every hazard. ’Tis the pretension to make us tributary, in opposition to which every American ought to resign the last drop of his blood.
The pratings of the Gallic faction at this time remind us of those of the British faction at the commencement of our revolution. The insignificance of a duty of three pence per pound on tea was echoed and re-echoed as the bait to an admission of the right to bind us in all cases whatsoever.
The tools of France incessantly clamor against the treaty with Britain as the just cause of the resentment of France. It is curious to remark, that in the conferences with our envoys this treaty was never once mentioned by the French agents. Particular passages in the speech of the President are alone specified as a ground of dissatisfaction. This is at once a specimen of the fruitful versatility, with which causes of complaint are contrived, and of the very slight foundations on which they are adopted. A temperate expression of sensibility at an outrageous indignity, offered to our government by a member of the directory, is converted into a mortal offence. The tyrants will not endure a murmur at the blows they inflict.
But the dispatches of our envoys, while they do not sanction the charge preferred by the Gallic faction against the treaty, confirm a very serious charge which the friends of the government bring against that faction. They prove, by the unreserved confession of her agents, that France places absolute dependence on this party in every event, and counts upon their devotion to her as an encouragement to the hard conditions which they attempt to impose. The people of this country must be infatuated indeed, if after this plain confession they are at a loss for the true source of the evils they have suffered or may hereafter suffer from the despots of France. ’Tis the unnatural league of a portion of our citizens with the oppressors of their country.

Titus Manlius.

